Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 1 of 18 Page ID #:13




                                                         4/15/2021
                                                            eva




                                                 8:21-cr-00066-CJC
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 2 of 18 Page ID #:14
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 3 of 18 Page ID #:15
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 4 of 18 Page ID #:16
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 5 of 18 Page ID #:17
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 6 of 18 Page ID #:18
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 7 of 18 Page ID #:19
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 8 of 18 Page ID #:20
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 9 of 18 Page ID #:21
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 10 of 18 Page ID #:22
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 11 of 18 Page ID #:23
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 12 of 18 Page ID #:24
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 13 of 18 Page ID #:25
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 14 of 18 Page ID #:26
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 15 of 18 Page ID #:27
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 16 of 18 Page ID #:28




                                                  4/5/2021
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 17 of 18 Page ID #:29
Case 8:21-cr-00066-CJC Document 6 Filed 04/15/21 Page 18 of 18 Page ID #:30
